Citation Nr: 1242110	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  06-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for fibromyalgia.
 
2.  Entitlement to service connection for conjunctivitis, to include dry eyes.
 
3.  Entitlement to service connection for a lumbar strain and spinal degenerative arthritis.
 
4.  Entitlement to service connection for sinusitis.
 
5.  Entitlement to service connection for hypertension.
 
6.  Entitlement to service connection for bronchitis.
 
7.  Entitlement to service connection for cervical degenerative arthritis with spondylosis with right arm radiculopathy.
 
8.  Entitlement to service connection for degenerative arthritis of the arms, wrists, and hands.
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
 The Veteran served on active duty from August 1965 to January 1969.  He also performed active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the reserve.
 
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
This appeal was previously before the Board in August 2010.  The Board remanded the claim so that treatment records could be requested, the Veteran's dates of reserve service could be verified, and other Federal records could be obtained.  The case has been returned to the Board for further appellate consideration.
 
The  issues of entitlement to service connection for posttraumatic stress disorder and entitlement to total disability based upon individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 
 
The issues of entitlement to service connection for hypertension, bronchitis, cervical arthritis, and bilateral upper extremity arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  The competent medical evidence preponderates against finding that the Veteran has had fibromyalgia (formally fibrositis) during the appellate term.
 
2.  A chronic eye disorder, to include conjunctivitis did not develop as a result of, and it was not aggravated due to an established event, injury, or disease during active or ACDUTRA service, nor is it a result of an injury sustained during INACDUTRA service.
 
3.  A chronic lumbar disorder did not develop as a result of, and it was not aggravated due to, an established event, injury, or disease during active or ACDUTRA service nor is it a result of an injury sustained during INACDUTRA service.
 
4.  Chronic sinusitis did not develop as a result of, and it was not aggravated due to, an established event, injury, or disease during active or ACDUTRA service nor is it a result of an injury during INACDUTRA service
 
 
CONCLUSIONS OF LAW
 
1.  Fibromyalgia was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24) 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.6, 3.303  (2012).
 
2.  A chronic eye disorder, to include conjunctivitis, was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24) 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303.
 
3.  A chronic lumbar disorder was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24) 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303.
 
4.  Chronic sinusitis was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24) 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veterans Claims Assistance Act of 2000 (VCAA)
 
Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2005.
 
In July 2007, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  The claims were readjudicated in March 2012.
 
Duty to Assist
 
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA outpatient treatment records, private treatment records, and Social Security records have been obtained and associated with the claims file.  VA attempted to obtain records from the Department of Labor regarding Worker's Compensation claims the Veteran may have filed.  The Department of Labor indicated that the requested records are currently with the Federal Records Center; however, VA did not make additional requests for these records.  The Board, however, now finds that additional attempts to obtain the Worker's Compensation records, as requested in the August 2010 remand, are unnecessary.  The intent of the Board's request for such records was to establish when the injuries occurred, i.e., did they occur during a period of ACDUTRA or INACDUTRA? 
 
VA has obtained the Veteran's personnel records which provides his dates of ACDUTRA and INACDUTRA service, as well as his service treatment records.  This evidence provides the dates of his eye and lumbar injuries.  The combination of the service personnel and treatment records render any need for the Worker's Compensation records moot.  As such, the Veteran is not prejudiced by the lack of Worker's Compensation records in the claims file.
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran has not been afforded a VA examination in conjunction with his fibromyalgia, eye disorder, lumbar disorder, and sinusitis claims.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.   
 
The Board finds that VA examinations are not warranted.  For the Veteran's period of active service, i.e., August 1965 to January 1969, he did not complain of or receive treatment for the symptoms of fibromyalgia, an eye disorder, a lumbar disorder, or sinusitis.  While the disorders on appeal were diagnosed in the 1980s and 1990s when he was participating in Reserve service, the evidence of record does not suggest that these disorders were incurred or aggravated during ACDUTRA or INACDUTRA. 
 
Regarding the Veteran's claims for service connection for eye and lumbar disorders, the evidence shows he injured both during civilian employment.  The Veteran has not provided a statement of causation or suggested a continuity of symptoms regarding a claim of entitlement to service connection for sinusitis.  There is no evidence that sinusitis or fibromyalgia have been diagnosed during the period on appeal.  In his claim, the Veteran indicated he developed fibromyalgia in 1989.  Service treatment records reveal he was assessed with fibrositis during a period not attributed to ACDUTRA or INACDUTRA service.  There is no competent evidence suggesting that his fibromyalgia is associated with service, to include statements by the Veteran.  Generalized conclusory lay statements suggesting a nexus between his disabilities and service are insufficient by itself to warrant a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 278-1279 (Fed. Cir. 2010).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.
 
The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.
 

Laws and Regulations
 
The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To grant service connection for a disability there must be (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The term "active military service" includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).
 
ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  Service connection for a person on INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).
 
Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of active duty that disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Factual Background and Analysis
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
The Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The appellant is generally competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 
 
Fibromyalgia
 
In his July 2005 claim of entitlement to service connection for fibromyalgia, the Veteran indicated that his disorder began in 1989.  The Veteran's service treatment records confirm that he was not treated for, and did not complain of symptoms of, fibromyalgia during his term of active duty service. 
 
Service treatment records show that during am October 1987 periodic reserve examination he marked a history of painful or "trick" shoulder.  On examination he was noted to have lost the tip of the left ring finger.  Otherwise the upper extremities were normal.  

On April 24, 1989, he complained of chest pain, nausea, palpitations, and right arm and left leg discomfort.  On May 9, 1989, he was referred to the emergency room due to chest pain and an "aching feeling" in the left side of his chest which radiated to his arm.  The physician noted that the appellant reported experiencing constant left side and arm pain since April 1989, and that he was unable to use his left arm.  On examination, he had marked left costochondral and left axillary regional tenderness.  He was assessed with fibrositis of the shoulder girdle.  

He sought treatment again on June 13, 1989, and an examination showed tenderness to palpation of the inferior lateral scapula.  He was assessed with hypertension.  At an October 1991 periodic examination the Veteran denied shoulder pain and he had a normal upper extremity evaluation. 
 
An August 2007 VA treatment record noted that the Veteran reported receiving Social Security Administration disability benefits as a result of a diagnosis of fibromyalgia.
 
Social Security records show that the Veteran is in receipt of Social Security disability benefits as a result of discogenic and degenerative disorders of the back, and for hypertension.  Treatment records, both private and VA, do not reveal a diagnosis of fibromyalgia during the period on appeal.  The medical records do  indicate cervical spondylosis, bilateral upper extremity neurological disorders, and low back pain.  But again, they do not show evidence of fibromyalgia.
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

While the Veteran was diagnosed with fibrositis of the shoulder girdle in 1989, subsequent service treatment records did not include complaints of shoulder symptoms, and subsequent evaluations noted normal upper extremities.  While he was later treated for a cervical degenerative disorder with bilateral upper extremity neurological disorders, the Veteran was not diagnosed with, or treated for, fibromyalgia during the period on appeal, i.e., since July 2004.  Without a current diagnosis of fibromyalgia, entitlement to service connection for fibromyalgia is denied.
 
The Board further notes that the Veteran was not serving on ACDUTRA during the dates he sought treatment in 1989.  As fibromyalgia is a disease, service connection cannot be granted if this disorder began during a period of INACDUTRA.
 
Eye Disorder
 
In his July 2005 claim for service connection for conjunctivitis/dry eyes, the Veteran indicated that his disability began on February 23, 1993.
 
The Veteran does not allege, and his service treatment records do not support, that he suffered from an eye disorder during his active service.
 
On November 7, 1977, during a period of ACDUTRA, the Veteran was diagnosed with conjunctivitis.  By December 1978, the Veteran no longer complained of eye trouble, and had a normal eye evaluation. 

A Department of Labor "Federal Employee's Notice of Traumatic Injury and claim for Continuation of Pay/Compensation" filled out by the Veteran, noted that he injured his left eye on February 23, 1993 when epoxy dripped into his eye from a rivet.  He was found to have a corneal irritation as a result of the epoxy dripping in his eye.
 
The Veteran sought treatment for ongoing dry eye, which he stated began with his 1993 injury and continued therefrom.  In May 1999, Dr. W.D.P. stated that the Veteran suffered from a foreign-body sensation, pain, and watering of his left eye.  He was noted to have bilateral decreased tear production, greater in his left eye.  Dr. W.D.P. stated that he could not relate his dry eye syndrome to his 1993 injury.
 
In June 1999, the Veteran filed a claim with the Department of Labor for corneal irritation due to the epoxy injury.  The Department of Labor noted the May 1999 statement from Dr. W.D.P. as the rationale behind denying a claim for compensation.
 
VA treatment records include a diagnosis of bilateral glaucoma.  There is no medical evidence of link between glaucoma and service.
 
While the Veteran suffered from one episode of conjunctivitis in 1977 during a period of ACDUTRA, the Board notes that this was a acute incident.  Within one year the Veteran no longer complained of eye symptoms, and had a normal eye evaluation.  The Veteran did not complain of eye symptoms again until 1993, when he suffered an injury to his left eye during civilian employment on an Air Force base.  Indeed, the Veteran's July 2005 claim indicated that he injured his eye in 1993, and in statements to medical providers he has indicated that his eye symptoms began in, and have continued since 1993.  

The Veteran's February 23, 1993 injury did not occur during a period of ACDUTRA or INACDUTRA according to his personnel records.  As the injury which caused his continued complaints of dry eyes did not occur during a period of ACDUTRA or INACDTURA, and his incident of conjunctivitis in 1977 resolved without chronic disability or continued symptoms, entitlement to service connection for conjunctivitis/dry eye is not warranted.
 
Lumbar Disorder
 
The Veteran claims that his lumbar disorder began as a result of an injury on August 25, 1992.
 
The Veteran does not allege, and his service treatment records do not support, that he suffered from a lumbar disorder during his first period of active service.  The medical evidence does not demonstrate he suffered from compensably disabling lumbar arthritis within one year of separation for his first period of active service.
 
A Department of Labor "Federal Employee's Notice of Traumatic Injury and claim for Continuation of Pay/Compensation" filled out by the Veteran, noted that on August 20, 1992, he injured his back and leg during his civilian employment.  He reported that he was installing a leading edge on an aircraft when he felt a pull in his right leg.  He stated that four days later his lumbar spine was "hurting real bad."  A signed statement from a witness noted that the Veteran complained of a pain that ran from his low back down his legs after installing a leading edge on an aircraft.
 
Private treatment records from Dr. C.H.W. include treatment on August 25, 1992 for back pain.  The treatment record noted that five days prior (August 20, 1992) the Veteran injured his back doing heavy lifting.  He was assessed with lumbar strain.
 
Service personnel records reveal that the Veteran was not performing ACDUTRA or INACDUTRA service on August 20, 1992.
 
While the Veteran complained of low back pain in September 2007, he was not diagnosed with a lumbar disorder.  Private and VA treatment records include treatment for cervical spine symptoms, but do not include ongoing treatment for lumbar symptoms.  Even assuming, however, that the appellant did have lumbar pain, the preponderance of the evidence is against finding that the Veteran suffered a lumbar injury during ACDUTRA or INACDUTRA service.  Thus, remanding for an examination to determine if the Veteran suffers from a current lumbar disability is not warranted.  Without treatment for or a diagnosis of a lumbar disorder during active service, or treatment for an injury during ACDUTRA or INACDUTRA, the Board finds that entitlement to service connection for a lumbar disorder is not warranted.
 
Sinusitis
 
The Veteran did not specifically file a claim for entitlement to service connection for sinusitis.  In his July 2005 claim, the Veteran indicated that he developed a pulmonary disorder in 1970. 
 
The Veteran does not allege and his service treatment records preponderate against suggesting that he suffered from chronic sinusitis during his first period of active service.
 
An October 1979 periodic examination noted the Veteran was involved in a motor vehicle accident on December 31, 1978.  He suffered facial injuries and a sinus infection as a result.  A clinical evaluation of his nose was noted to be normal.  In subsequent periodic examination the Veteran denied a history of sinusitis and he had normal clinical evaluations of his nose.  

On February 19, 1980, during a hearing evaluation, the Veteran stated that he had a two month history of sinus congestion.  A summary of care document indicates the Veteran was treated for sinusitis with medication in 1990.  On his October 1991 periodic examination the Veteran indicated a history of sinusitis.  He indicated he suffered from sinusitis annually during the spring, and that he treated his symptoms with over-the-counter medication.  The October 1991 and December 1996 clinical evaluations of his nose were normal and he had a clear chest. 
 
Private treatment records show that he was diagnosed with sinusitis again on April 25, 1994.  During VA treatment in November 2005 the Veteran indicated he was initially treated for allergic rhinitis in 1989.  He reported self-treating with over-the-counter medications.  A private treatment record from March 2006 (Dr. J.H.K.) noted the Veteran provided a history of "some sinus problems."  The "comprehensive" evaluation did not reveal nasal symptoms.
 
Personnel records reveal that the Veteran was not participating in ACDUTRA or INACDUTRA service at the time of the December 31, 1978 motor vehicle accident.  He was also not participating in ACDUTRA service during the February 19, 1980 treatment when he complained of sinus congestion.  He was serving on INACDUTRA on October 5, 1991 when he first reported sinusitis on periodic examination.  Sinusitis, however, is not an injury and thus he cannot be afforded service connection for reporting sinusitis during a period of INACDUTRA.  Additionally, the clinical evaluation revealed that he was not suffering from sinusitis at the time of the examination.
 
VA and private treatment records do not include objective, clinical, diagnosis of sinusitis during the period on appeal.  As the Veteran treats his sinusitis with over-the-counter medication, it is likely he does not seek medical treatment for his condition.  The Board is willing, however, to accept that the Veteran has suffered from sinusitis during the period on appeal, as the symptoms of sinusitis/allergic rhinitis are capable of lay observation.  As the evidence of record does not show that the Veteran's sinusitis was incurred during a period of ACDUTRA, and did not develop until after his first period of service, the Board finds that entitlement to service connection for sinusitis is not warranted.
 
There is no reasonable doubt to resolve in the appellant's favor and his claims for service connection for fibromyalgia, an eye disorder, a lumbar spine disorder, and sinusitis must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
ORDER
 
Entitlement to service connection for fibromyalgia is denied.
 
Entitlement to service connection for conjunctivitis, to include dry eyes is denied.
 
Entitlement to service connection for a lumbar strain and spinal degenerative arthritis is denied.
 
Entitlement to service connection for sinusitis is denied.
 
 
REMAND
 
The remaining issues on appeal must be remanded for further development.
 
Bronchitis
 
The Veteran's service treatment records from his first period of active duty service show that he was treated for bronchitis in December 1966 and for an upper respiratory infection in December 1967.  
 
VA and private treatment records reveal that the Veteran has been treated for bronchitis in December 2004, February 2007 and March 2008.
 
While the Veteran did not specifically file a claim of entitlement to service connection for bronchitis, he filed a claim of entitlement to service connection for a pulmonary disorder.  He indicated the disorder began in 1970.  As there is evidence of in-service bronchitis, treatment for bronchitis during the appellate period, and the Veteran's contention that he suffers from a current pulmonary disorder as a result of his in-service pulmonary symptoms, the McLendon factors have been met and the Veteran must be afforded a VA nexus examination.   
 
Arthritis-Cervical and Bilateral Upper Extremity
 
The claims file contains a treatment record dated June 8, 1984, which notes that the Veteran injured his neck and arm.  The treatment record is sparse, and does not include an indication of when the injury occurred.  While the record does not include the name of the facility where the Veteran was treated it contains part of the treating physician's name (Dr. D.).  On remand, the AMC should contact the Veteran for additional information regarding this treatment, to include the name of the facility where he was treated, and to request a medical release form from him.
 
An August 1999 statement from Dr. D.O.S. noted the Veteran worked as a mechanic at the Charleston Air Force Base for 30 years.  Dr. D.O.S. opined that the physical requirements of the Veteran's employment and his age caused his carpal arthritis.
 
The Veteran's service treatment records included Worker's Compensation claims forms for lumbar and eye injuries, but not a form related to his cervical or bilateral upper extremity disorders.  In the August 2010 Board remand, the Board directed the AMC to attempt to obtain any Department of Labor Worker's Compensation records related to claims the Veteran may have filed.  In October 2011, the AMC requested Worker's Compensation records from the Department of Labor; however, the Department of Labor informed the AMC that the Veteran's records would be stored with the Federal Records Center.  The AMC did not attempt to obtain records from the Federal Records Center.  On remand, additional attempts to obtain any Department of Labor records from the Federal Records Center must be made.  38 C.F.R. § 3.159.
 
The Board notes that the Veteran's specialty during his 27 years in Reserve service was as an Aircraft Technician, a specialty similar to his civilian employment.  As the claims file contains a private medical opinion linking the duties of his civilian employment to the development of carpal arthritis, the Board finds that the Veteran should be afforded a VA nexus examination regarding his cervical and bilateral upper extremities claims.
 
Hypertension
 
The Veteran was initially noted to have borderline high blood pressure during his October 19, 1987 periodic examination.  

The Veteran's representative has presented two theories of entitlement to service connection for hypertension: (1) his ACDUTRA service aggravated his hypertension, or (2) his hypertension is secondary to his arthritis and in-active lifestyle.  As his claims for entitlement to service connection for cervical and bilateral upper extremities arthritis must be remanded for additional development, so must his hypertension claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC should ask the Veteran to identify any and all treatment providers for his claimed pulmonary disorders since his separation from active service.  Specifically, the AMC should request that the Veteran identify the facility where he was treated for a neck injury on June 8, 1984, and to provide a consent to release medical records if the facility is private.  The AMC should then attempt to obtain all identified records which have not been previously secured.  Any records obtained should be associated with the Veteran's claims folder.  If the AMC cannot locate any identified records held by a Federal government entity, the AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  The AMC should request records from the Federal Records Center pertaining to the Department of Labor, Employment Standards Administration, Office of Worker's Compensation Programs for claims pertaining to injuries the Veteran may have suffered during employment with the Charleston Air Force Base in the 1980s and 1990s.  All records obtained or any responses received must be associated with the claims file.  If the AMC cannot locate any identified records held by a Federal government entity, the AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3.  After completion of all of the foregoing, the Veteran must be afforded a VA respiratory examination by a physician.  The claims folder and access to Virtual VA are to be made available to the examiner to review.  Following the examination, the examiner should identify all pulmonary disorders which have been diagnosed since July 2004, to include bronchitis.  For each diagnosed disorder the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed pulmonary disorder is related to active service, to include in-service bronchitis and upper respiratory infection in 1966 and 1967.
 
A complete rationale for any opinion offered must be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any pulmonary disorder is unknowable.
 
4.  After any available Federal Records Center records and any outstanding private treatment records have been obtained and associated with the claims file the Veteran should be afforded a VA orthopedic examination.  The claims folder and access to Virtual VA are to be made available to the examiner to review.  Following the examination, the examining physician must identify all current cervical and upper extremity disorders.
 
For each diagnosed cervical and upper extremity disorder the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is related to the Veteran's active service (August 1965 to January 1969) or any period of ACDUTRA or INACDUTRA.  If the examiner finds that the Veteran has a cervical disorder as a result of an injury, then the date of the injury must be noted. 
 
The examiner must comment on the August 1999 opinion of Dr. D.O.S. that the Veteran's age and the physical-nature of his employment affected his development of arthritis.  The examiner must opine whether it is at least as likely as not that any Veteran's cervical disorder was aggravated beyond its the natural progression by ACDUTRA service or by an injury sustained during INACDUTRA service.
 
The examiner must opine whether it is at least as likely as not that any diagnosed upper extremity disorder is are related to the Veteran's active service or any period of ACDUTRA or INACDUTRA.  If the examiner finds that the Veteran has bilateral upper extremities disorders as a result of an injury, then the date of the injury must be noted.   
 
The examiner must comment on the August 1999 opinion of Dr. D.O.S. that the Veteran's age and the physical-nature of his employment affected his development of carpal arthritis.  The examiner must opine whether it is at least as likely as not that any diagnosed upper extremity disorder was aggravated beyond its natural progression by ACDUTRA service or an injury during his INACDUTRA service.
 
A complete rationale for any opinion offered must be provided.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any cervical or upper extremity disorder is unknowable.
 
5.  The Veteran is to be notified that it is his responsibility to report for all ordered examinations and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
 
6.  Thereafter, the AMC should readjudicate the claims of entitlement to service connection for bronchitis, a cervical spine disorder, and bilateral upper extremities disorders.  After readjudication of the Veteran's cervical and bilateral upper extremities claims, the AMC must undertake any development necessary to adjudicate his hypertension claim.  After any further development deemed necessary has been completed, the AMC must readjudicate the claim of entitlement to service connection for hypertension, to include consideration of entitlement to secondary service connection.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  The case should be returned to the Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


